Citation Nr: 0610894	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for bronchial asthma.

2.  Entitlement to an increased rating for status post 
recurrent patellar subluxation and dislocation of the left 
knee, currently evaluated as 20 percent disabling, including 
entitlement to a rating higher than 10 percent prior to 
February 26, 2005.  

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left knee, including 
entitlement to a rating higher than 10 percent prior to 
February 26, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In April 2003, the RO denied the veteran's claim 
to reopen the issue of entitlement to service connection for 
bronchial asthma.  In May 2004, the RO granted service 
connection for status post recurrent patellar subluxation or 
dislocation, rated as 10 percent disabling.  In September 
2005, the RO increased the disability rating to 20 percent 
and granted a rating of 10 percent for degenerative arthritis 
of the veteran's left knee, effective February 26, 2005.  The 
veteran argues that the severity of his condition warrants a 
rating higher than the resultant combined rating for a left 
knee disability.

In his May 2004 notice of disagreement, the veteran stated 
that his left knee disability causes right leg problems, 
which he treats with special shoes and pads.  X-ray images 
from August 2005 revealed degenerative changes of the 
veteran's right knee.  The RO has not addressed the issue of 
service connection for a right leg condition secondary to the 
veteran's left knee disability, and the matter is referred to 
the RO for any necessary development.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied service connection for asthma in a June 
1984 rating decision, and the veteran did not appeal.  

3.  Evidence related to asthma obtained since the June 1984 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, is duplicative and/or 
cumulative, and does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's left knee disability is manifested by 
recurrent subluxation, swelling, tenderness, constant pain, 
instability requiring a brace, and limitation of motion to 10 
degrees extension and 90 degrees flexion, which he has 
experienced since he submitted his claim for service 
connection for a left knee disability in February 2002.

5.  The veteran's range of motion is limited to 10 degrees of 
extension and 90 degrees of flexion because of pain, and 
February 2002 x-ray evidence revealed degenerative changes of 
the veteran's left knee.



CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for asthma in June 1984 is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

2.  The claim of entitlement to service connection for asthma 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

3.  Criteria for a 20 percent rating for status post 
recurrent patellar subluxation and dislocation of the left 
knee have been met as of February 28, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).

4.  Criteria for a rating higher than 20 percent for status 
post recurrent patellar subluxation and dislocation of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2005).

5.  Criteria for a 10 percent rating for degenerative 
arthritis of the left knee have been met as of February 28, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2005).

6.  Criteria for a rating higher than 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 6, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In a letter dated in September 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for entitlement to service connection for 
asthma and a left knee disability, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also basically described what 
evidence would be considered new and material to reopen the 
asthma claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  In a letter dated in December 2002, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim to reopen the previously 
denied claims for service connection for asthma and a left 
knee disability.  Neither letter notified the veteran of the 
evidence necessary to demonstrate the degree of disability or 
the effective date of the disability.  

The Board finds that the failure to notify the veteran of the 
evidence necessary to substantiate these elements is not 
prejudicial in this case.  Because entitlement to service 
connection for bronchial asthma was denied and is not 
reopened, VA will not assign a disability rating or an 
effective date for compensation for asthma.  The veteran has 
been awarded the earliest effective date for compensation for 
a left knee disability permitted under governing regulations, 
and he was given notice of the criteria of a higher rating 
for a left knee disability in the May 2004 rating decision, 
the May 2005 and July 2005 Statement of the Case, and the 
September 2005 Supplemental Statement of the Case.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA and finds no 
prejudice to the veteran in proceeding with the appeal.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in September 2002 and December 2002, 
prior to the April 2003 and May 2004 AOJ decisions on appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

New and Material

In June 1984, the RO denied entitlement to service connection 
for asthma because the evidence did not demonstrate that 
asthma was incurred during the veteran's period of active 
service.  The RO found that asthma was a developmental, 
preexisting condition that was not aggravated during service.  
The veteran was notified of the decision and his appellate 
rights, but he did not appeal.  Therefore, that decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Although a claim previously disallowed cannot be reopened on 
the same factual basis, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA must reopen and review the former disposition 
of the claim.  See 38 U.S.C.A. §§ 5108, 7105(c).  New 
evidence is evidence that was not previously before agency 
decisionmakers.  Material evidence is evidence that, by 
itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence cannot be cumulative or 
redundant of evidence that was of record at the time of the 
initial denial of the claim, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  

At the time of the June 1984 rating decision, the record 
included the veteran's service medical records and an April 
1984 VA examination, during which the veteran was diagnosed 
as having asthma.  The veteran's service medical records 
indicate that the veteran developed an upper respiratory 
infection during basic training in April 1983.  He 
subsequently sought frequent treatment for bronchitis with 
asthmatic components, shortness of breath, wheezing, and 
chest wall pain.  Physicians diagnosed reactive airway 
disease, precipitated by the use of spray paint, and moderate 
obstructive pulmonary disease with mild reversibility.  In 
August 1983, the veteran reported a two-year history of 
similar symptoms.  In September 1983, a Medical Board found 
that, although the veteran did not seek treatment for asthma 
or chest pain prior to service, his description of pre-
service symptoms indicated that asthma and chronic 
obstructive pulmonary disease preexisted service.  

Evidence received since the 1984 rating decision includes 
medical evidence that the veteran sought treatment for chest 
pain, coughing, dyspnea and shortness of breath in January 
1986, June 1987, and April 2002.  Physicians diagnosed asthma 
and chronic obstructive pulmonary disease.  In a March 2006 
statement to the RO, Theodore Shankel, M.D., stated that the 
veteran was diagnosed with pneumonia and reactive airways 
disease during service, and he opined that reactive airways 
disease was related to pneumonia.  Based on pulmonary 
function testing performed in 2006, the physician found that 
reactive airways disease had resolved.

Evidence received since the 1984 rating decision also 
includes several lay statements.  The veteran, his uncle, his 
grandmother, and his two childhood friends allege that the 
veteran did not exhibit symptoms of asthma or any other 
breathing condition prior to his period of service.  They 
maintain that the veteran was active in sports without using 
inhalers or exhibiting any limitation related to breathing 
difficulties.  The veteran's uncle, who lived with the 
veteran from 1972 to 1983, the veteran's grandmother, who was 
the veteran's caretaker from 1962 to 1983, and the veteran 
acknowledged that the veteran had a difficult time breathing 
and participating in outdoor sports when the air quality was 
poor; however, they assert that the veteran never sought 
treatment or used medications for breathing problems.  

The veteran alleges that physicians misdiagnosed his 
condition during service.  He submitted treatise evidence 
indicating that exposure to inhaled irritants may induce 
prolonged bronchial hyperresponsiveness and airflow 
obstruction, diagnosed as reactive airways dysfunction 
syndrome or irritant-induced asthma.  The evidence notes that 
reactive airways dysfunction syndrome is manifested by chest 
pain, dyspnea, coughing, and wheezing.  

The Board finds that evidence received since the June 1984 
rating decision is not new and material.  Although not 
previously of record, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim; the 
evidence does not demonstrate a relationship between the 
veteran's chest condition and his period of service.  Medical 
evidence from 1984 to 2002 establishes that the veteran had 
chronic asthma related to chronic obstructive pulmonary 
disease, but physicians did not relate any history of 
symptomatology to the veteran's period of service.  

The veteran's private physician opined that the veteran's 
history of reactive airways disease was related to in-service 
pneumonia.  Although the opinion implies a relationship 
between the veteran's chest condition and an in-service 
disease, there is no evidence indicating that the veteran was 
diagnosed as having pneumonia during service.  The 
credibility of evidence is presumed when determining whether 
it is new and material; however, evidence is not presumed 
credible when it conflicts with the medical evidence on which 
it is expressly premised.  Godfrey v. Brown, 7 Vet. App. 398, 
407 (1995).  See also Duran v. Brown, 7 Vet. App. 216, 220 
(1994) (finding that the presumption of credibility does not 
apply to newly submitted evidence that is inherently false or 
untrue).  Because the physician's opinion conflicts with 
evidence of record, the Board finds that his opinion does not 
provide evidence of a relationship between an in-service 
disease and the veteran's history of bronchitis, asthma, or 
reactive airways disease.  

Additionally, lay statements of record do not demonstrate the 
requisite nexus between the veteran's condition and his 
active service.  Although lay witnesses are competent to 
describe the veteran's pre- and post-service symptoms, they 
lack the medical expertise necessary to determine whether the 
veteran had a chronic condition prior to his period of 
service or whether that condition was incurred in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(stating that laypersons are not competent to offer medical 
opinions).  See also Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (stating that lay assertions of medical causation 
cannot suffice to reopen a claim).  For the same reason, the 
veteran lacks the medical expertise necessary to identify the 
etiology of his in-service symptoms or to contradict in-
service diagnoses.  

The veteran submitted treatise evidence indicating that 
exposure to inhalant irritants may induce symptoms comparable 
to those that he experienced during service.  Although 
treatise evidence may provide relevant information about 
reactive airways dysfunction syndrome and irritant-induced 
asthma, it offers no direct, individualized evidence that the 
veteran had those conditions or that the veteran's symptoms 
were related to in-service exposure.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (noting that generic treatise 
evidence is usually too general and inconclusive to 
demonstrate specific elements of veterans' claims).  In the 
1984 rating decision, the RO found that there was no evidence 
of record indicating that the veteran's chest condition was 
incurred in or aggravated by service, and the treatise 
evidence does not establish that relationship

Because there is no new medical evidence that the veteran's 
condition is related to service, evidence received since the 
1984 rating decision does not raise a reasonable possibility 
of substantiating the claim.  Therefore, the veteran's claim 
to reopen the issue of entitlement to service connection for 
bronchial asthma must be denied.

Increased Rating 

I.  Subluxation and Instability

The veteran complains of daily left knee pain accompanied by 
weakness, fatigue, and lack of endurance.  He avers that pain 
is aggravated by walking or climbing and precludes kneeling 
or high impact activities.  He maintains that he uses a brace 
because his knee is unstable.  He states that he misses a few 
days of work each year because of left knee pain, and he 
alleges that he missed approximately one and one-half years 
of work since 1983 to recover from four left knee surgeries.  
In March 2006, the veteran stated that he was awaiting a 
fifth surgery for his knee disability.

In February 2002, the veteran sustained an injury playing 
sports.  The veteran's left knee range of motion was 5 to 90 
degrees, and there was evidence of effusion, stiffness, and 
tenderness.  He complained of instability and difficulty 
walking, and he was placed on crutches.  VA physicians found 
evidence of medial meniscus, which was repaired in March 
2002.  

In July 2003, the veteran sought treatment for knee pain from 
Malcolm E. Heppenstall, M.D.  The physician noted the 
veteran's history of recurrent patellar subluxation 
dislocation, but found no evidence of subluxation, 
instability, erythema, induration, or inflammation.  

During a February 2005 VA examination, the veteran's left 
knee range of motion was 10 degrees of extension and 120 
degrees of flexion, accounting for pain.  The examiner found 
that the veteran's movement was not additionally limited by 
weakness, fatigability, lack of endurance, or lack of 
coordination.  The examiner noted tenderness across the 
veteran's patella and medial joint line.  The veteran stated 
that he could walk as tolerated and only used a knee brace 
when engaged in strenuous activities.  The examiner diagnosed 
traumatic patellar instability status post multiple 
realignment procedures with chondromalacia of the patella.  

In August 2005, the veteran complained that his left knee 
pain had increased for the prior two months.  Physicians 
noted effusion, patellar dislocation, and limited range of 
motion, and they encouraged the veteran to use crutches and a 
knee brace.  Physicians found that the veteran's knee pain 
was aggravated by the nature of his work, which required the 
veteran to stand for several hours each day, and they 
authorized a temporary leave.  Physicians authorized 
additional leave in October 2005 and March 2006.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The veteran's left knee disability is evaluated as 20 percent 
disabling under Diagnostic Code 5257, which allows for the 
assignment of ratings based on recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a.  A 30 percent 
rating is assigned for severe impairment, a 20 percent rating 
is assigned for moderate impairment, and a 10 percent rating 
is assigned for slight impairment.  The evidence indicates 
that the veteran experiences moderate impairment of his left 
knee.  The veteran has a history of patellar chondromalacia 
and dislocation.  He experiences daily pain that is 
aggravated by prolonged walking or standing, and his knee is 
unstable and requires a brace.  Pain, swelling, tenderness, 
and stiffness restrict the veteran's motion and periodically 
affect his capacity to work.  

In May 2004, the RO granted a 10 percent rating for the 
veteran's service-connected left knee disability effective 
February 28, 2002.  In September 2005, the RO granted a 20 
percent rating effective February 2005.  In February 2002, 
the veteran had a history of patellar dislocation, and he 
exhibited severe pain, instability, tenderness, stiffness, 
swelling, and limited range of motion of his left knee.  He 
had difficulty walking and temporarily required crutches.  
The Board finds that the veteran's February 2002 
symptomatology evidenced moderate impairment of the veteran's 
left knee.  Consequently, the Board finds that a 20 percent 
evaluation should be assigned as of February 28, 2002, under 
Diagnostic Code 5257.  A 30 percent rating is denied because 
there is no evidence of severe impairment.  Aside from 
periods of acute injury in 2002 and 2005, the veteran's 
activities are not appreciably restricted, he retains 
essentially normal strength and movement, and he ambulates 
without significant limitation.

Although a compensable rating is warranted under Diagnostic 
Code 5259 for removal of semilunar cartilage, symptomatic, VA 
must avoid evaluating the same disability under various 
criteria ("pyramiding") to avoid overcompensating the 
claimant for the actual impairment of his earning capacity.  
See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  The Board finds that an additional rating for 
removal of semilunar cartilage would equate to pyramiding 
because the assigned rating of 20 percent for moderate 
impairment of the left knee adequately accounts for the 
veteran's manifested impairments and symptomatology.  The 
Board also notes that a rating under Diagnostic Code 5257 is 
more favorable to the veteran than a rating under Diagnostic 
Code 5259 because the maximum rating available under 
Diagnostic Code 5259 is 10 percent.  See 38 C.F.R. § 4.71a.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran alleges that he missed significant work 
because of his disability, he has not identified any specific 
factors which may be considered exceptional or unusual in 
light of VA's schedule of ratings.  There is no evidence of 
record indicating that the veteran has been frequently 
hospitalized for his disability or has experienced any 
exceptional limitation beyond that contemplated in the 
schedule of ratings.  The Board appreciates that limitations 
caused by pain have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38. C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  See also 38 C.F.R. § 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability").  Consequently, the 
Board finds that the schedular evaluation assigned in this 
decision adequately reflects the veteran's clinically 
established impairments, and an extra-schedular rating for 
status post recurrent patellar subluxation and dislocation of 
the left knee is denied.

II.  Degenerative Arthritis 

In February 2002, the veteran sought treatment for a sports-
related left knee injury.  His range of motion, limited by 
pain, was 5 to 90 degrees.  X-ray images revealed mild 
degenerative changes of the veteran's left knee.  During a 
February 2005 VA examination, the veteran's left knee range 
of motion was 10 degrees of extension and 120 degrees of 
flexion, accounting for pain.  The examiner found that the 
veteran's movement was not additionally limited by weakness, 
fatigability, lack of endurance, or lack of coordination.  

VA General Counsel determined that a claimant with service-
connected arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 when the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  

Diagnostic Code 5003 directs that degenerative arthritis be 
rated based on limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  See 38 
C.F.R. § 4.71a.  Under Diagnostic Code 5260, a compensable 
rating is assigned for limitation of knee flexion to 60 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
assigned for limitation of knee extension to 10 degrees, and 
a 20 percent rating is assigned for limitation of extension 
to 15 degrees.  See 38 C.F.R. § 4.71a.  When limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, Diagnostic Code 5003 
directs a rating of 10 percent for each major joint or group 
of minor joints affected by limitation of motion.  
Considering all measured movements of record and evaluating 
the veteran's disability under the most restricted range-10 
degrees of extension and 90 degrees of flexion-a 10 percent 
rating is warranted for limitation of motion.  A higher 
rating is not warranted because there is no evidence of 
limitation of extension to 15 degrees.

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 9 Vet. App. 7, 10 (1996).  Range of motion 
measurements of record account for painful movement, and a VA 
examiner found that the veteran's motion was not additionally 
limited by weakness, fatigability, lack of endurance, or lack 
of coordination.  Therefore, there is no evidence that pain 
and functional loss cause additional limitation beyond that 
reflected in recorded range of motion measurements, and a 
higher rating is not warranted for limitation of motion 
caused by pain and functional loss.  

The Board finds that medical evidence of record demonstrates 
that the veteran experienced impairment sufficient to warrant 
a compensable rating at the time that he filed his claim for 
entitlement to compensation for a left knee disability.  X-
ray images from February 2002 revealed degenerative changes 
of the veteran's right knee.  The veteran's measured range of 
motion during that examination did not warrant a compensable 
rating under Diagnostic Codes 5260 and 5261; however, there 
was evidence that pain restricted the veteran's movement, 
warranting a 10 percent rating under Diagnostic Code 5003.  
Consequently, the Board finds that a 10 percent rating for 
degenerative arthritis should be assigned as of February 28, 
2002.  A higher rating is denied because there is no evidence 
of restricted motion sufficient to warrant a 20 percent 
rating under limitation of motion diagnostic codes.  

For the reasons discussed above, the Board finds that the 
schedular evaluation assigned in this decision adequately 
reflects the veteran's clinically established impairments, 
and an extraschedular rating is denied.  










ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for bronchial asthma is 
not reopened.
 
A 20 percent rating for status post recurrent patellar 
subluxation and dislocation of the left knee is granted as of 
February 28, 2002, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent rating for degenerative arthritis is granted as 
of February 28, 2002, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


